DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2 and 4-22 allowed.
The closest relevant art is Fung et al (9,636,618 B2) wherein Fung et al teach a grill device (10 in Fig. 1) comprising: a first grill seat (12); and a second grill seat (16) movably connected to said first grill seat (12) such that said second grill seat (16) is movable between a closed position, where said second grill seat overlaps with said first grill seat in an up-and-down direction to define a grill space therebetween for accommodating a food to be grilled (see Figs. 1 and 3), and an opened position, said second grill seat (16) having a fume collecting chamber (chamber in Fig. 6 where the dark fume arrow is flowing) which is disposed opposite to and in spatial communication with said grill space (48 in Fig. 6) in the up-and-down direction when said second grill seat (16) is in the closed position.  Fung et al teach the second grill seat (16) being pivotably mounted on said first grill seat (12) such that said fume collecting chamber (chamber in Fig. 6 where the dark fume arrow is flowing) is located above said grill space (48) when said second grill seat (16) is in the closed position, and at least one fume dissipating conduit (34 in Fig. 6) which is formed to facilitate dissipation of fumes generated in said grill space (48) to said fume collecting chamber (chamber in Fig. 6 where the dark fume arrow is flowing) in the up-and-down direction.  Fung et al teach the first grill seat (12) has a first grill plate, said first grill plate having a first plate wall for 
The smoke exhaust system for a cooking appliance of Fung et al includes a filter (38) positioned in an air inlet (34) in a bottom surface of an upper housing (16), and a fan (40) disposed in the upper housing to draw air through the inlet (34) into the upper housing and expel the air through the exhaust vent (36) at a rear of the upper housing. 
Claims 1, 2 and 4-22 of this instant patent application differ from the disclosure of Fung et al in that the fume collecting chamber (330 in Applicant’s Figure 6) is defined in the second grill seat (3), and is in spatial communication with the grill space (7) in the up-and-down direction. The fumes generated in the grill space (7) are ventilated based on the aerodynamics principle.  Further, with the second surrounding wall (322), the first fume dissipating conduit (328) extending in the front-and-rear direction, and the two 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571) 272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        February 24, 2021